Exhibit 10.5




THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE OFFERED, SOLD TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE,
EITHER REGULATION S OR RULE 144 UNDER THE ACT (OR ANY SIMILAR RULES UNDER THE
ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) AN OPINION OF COUNSEL,
IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO BULLSNBEARS.COM,
INC., THAT AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW
IS AVAILABLE.




BULLSNBEARS.COM, INC.

10% CONVERTIBLE NOTE







$[ž]

[ž], 2014




FOR VALUE RECEIVED, the undersigned, BULLSNBEARS.COM, INC., a Delaware
corporation (the “Company”), hereby promises to pay to the order of [ž] (the
“Noteholder”), in U.S. lawful money, and in immediately payable funds, the
principal amount of $[ž] together with interest thereon at the rate of ten
percent (10%) per annum.  The principal hereof outstanding shall be due and
payable on [ž], 2015 (the “Maturity Date”), except that the Note, at the
Maturity Date shall automatically convert into shares of the Company’s common
stock as provided below.  Interest on the amount outstanding shall be paid on a
monthly basis commencing on [ž]. This Note is issued pursuant to the terms of a
Subscription Agreement by and between the Company and the Noteholder (the
“Subscription Agreement”).  

1.

PAYMENTS.  The Company hereby promises to pay to the Noteholder, in U.S. lawful
money, and in immediately payable funds, the principal sum of the amount
outstanding at the Maturity Date, unless theretofore converted as hereinafter
provided.  Interest on the amount outstanding shall be paid on a monthly basis.
The principal amount hereof and any unpaid accrued interest thereon shall be due
and payable on the Maturity Date unless such payment date is accelerated, as
provided in Section 4 hereof, or the Note is converted into common stock as
provided in Section 3. Payment of all amounts due hereunder shall be made at the
address of the Noteholder provided for in the Subscription Agreement.  

2.

PREPAYMENT.  This Note may be prepaid, in whole or in part, without penalty with
five (5) days prior written notice to the Noteholder.

3.

CONVERSION.

(a)

Optional.  At any time prior to the Maturity Date, the outstanding principal
amount of this Note, together with all accrued but unpaid interest hereunder
(the “Outstanding Balance”), is convertible into shares of the Company’s common
stock (the “Common Stock”) at the option of the Noteholder at a conversion price
of US $1.00 per share (the “Conversion Price”).

(b)

Mandatory.  The outstanding balance at the Maturity Date shall automatically be
converted into Common Stock at the Conversion Price and no funds shall be
payable.

In order to convert the Outstanding Balance, Noteholder shall deliver to the
Company a written Election to Convert, a form of which is attached hereto as
Attachment A.  Upon receipt of the written Election to Convert, the Company
shall issue and cause to be delivered with all reasonable dispatch to or upon
the written order of the Noteholder, and in such name or names as the Noteholder
may designate, a certificate or certificates for the full number of shares of
Common Stock so purchased upon conversion of the Note.  Such certificate or
certificates shall be deemed to have been issued and any person so designated to
be named therein shall be deemed to have become a holder of record of such
securities as of the date of delivery of the Election to Convert,
notwithstanding that the certificate or certificates representing such
securities shall not actually have been delivered or that the stock transfer
books of the Company shall then be closed.  





1







--------------------------------------------------------------------------------

In the event that the outstanding Common Stock of the Company hereafter is
restructured or revised by recapitalization, reclassification, combination of
shares, stock split or split-up or stock dividend, the aggregate number and kind
of Common Stock subject to conversion under this Note shall be adjusted
appropriately, both as to the number of shares of Common Stock and the
Conversion Price.  No fractional shares will be issued upon conversion, but any
fractional share will be rounded up to the nearest whole share of Common Stock.

4.

DEFAULT.  The occurrence of any one of the following events shall constitute an
Event of Default upon notice thereof as hereinafter provided:

(a)

The non-payment, when due, of any principal or interest pursuant to this Note,
and such failure continues unremedied for a period of twenty (20) days after
written or facsimile notice from Noteholder to the Company of such failure;




(b)

The material breach of any representation in this Note or in the Subscription
Agreement.  In the event the Noteholder becomes aware of a breach of this
Section 4(b), the Noteholder shall notify the Company in writing of such breach
and the Company shall have thirty (30) days’ notice to effect a cure of such
breach; or




(c)

The commencement against the Company of any proceeding relating to the Company
under any bankruptcy, reorganization, arrangement, insolvency, adjustment of
debt, receivership, dissolution or liquidation law or statute or any
jurisdiction, whether now or hereafter in effect, provided, however, that the
commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for thirty (30)
days; or the issuance of any order, judgment or decree for the appointment of a
receiver or trustee for the Company or for all or a substantial part of the
property of the Company, which order, judgment or decree remains undismissed for
thirty (30) days; or a warrant of attachment, execution, or similar process
shall be issued against any substantial part of the property of the Company.  

Upon the occurrence of any Event of Default, the Noteholder may, by written
notice to the Company, declare all or any portion of the unpaid principal amount
due to Noteholder, together with all accrued interest thereon, immediately due
and payable.  

5.

NOTICES.  Any notice, request, instruction, or other document required by the
terms of this Note, or deemed by any of the parties hereto to be desirable, to
be given to any other party hereto shall be in writing and shall be given by
personal delivery, overnight delivery, mailed by registered or certified mail,
postage prepaid, with return receipt requested, or sent by facsimile
transmission to the addresses of the parties set forth below each party’s
signature on the Subscription Agreement.  The persons and addresses set forth
below each party’s signature on the Subscription Agreement may be changed from
time to time by a notice sent as aforesaid.  If notice is given by personal
delivery or overnight delivery in accordance with the provisions of this
Section, such notice shall be conclusively deemed given at the time of such
delivery provided a receipt is obtained from the recipient.  If notice is given
by mail in accordance with the provisions of this Section, such notice shall be
conclusively deemed given upon receipt and delivery or refusal.  If notice is
given by facsimile transmission in accordance with the provisions of this
Section, such notice shall be conclusively deemed given at the time of delivery
if during business hours and if not during business hours, at the next business
day after delivery, provided a confirmation is obtained by the sender.

6.

GOVERNING LAW, VENUE, WAIVER OF JURY TRIAL.  This Note shall be governed by and
construed and interpreted in accordance with the laws of the State of Florida
applicable to contracts made and to be performed entirely therein, without
giving effect to the rules and conflicts of law.  Each of the parties expressly
and irrevocably agree that any legal suit or action arising from the enforcement
of this Note shall be instituted in either the U.S. District Court for the
Southern District of Florida or the Circuit Court in and for Palm Beach County,
Florida. The parties also agree to waive their respective rights to a jury trial
of any claim or cause of action arising from the enforcement of this Note.

7.

CONFORMITY WITH LAW.  It is the intention of the Company and of the Noteholder
to conform strictly to applicable usury and similar laws.  Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contract for, chargeable or receivable under or in respect
of this Note, shall under no circumstances exceed the maximum amount of interest
permitted by such laws, and any excess, whether occasioned by acceleration or





2







--------------------------------------------------------------------------------

maturity of this Note or otherwise, shall be canceled automatically, and if
theretofore paid, shall be either refunded to the Company or credited on the
principal amount of this Note.

IN WITNESS WHEREOF, the Company has signed and sealed this Note and delivered it
as of [ž], 2014.




BullsnBears.com, Inc.




By: _______________________________

James Palladino

Chief Executive Officer






































3







--------------------------------------------------------------------------------




ATTACHMENT A

FORM OF ELECTION TO CONVERT

The undersigned, the holder of the attached Note, hereby irrevocably elects to
exercise their right to convert $_______ of the Note into shares of the Common
Stock of BullsnBears.com, Inc., a Delaware corporation, as more fully described
in the Note, and requests that the certificates for such securities be issued in
the name of, and delivered to ____________________________________, whose
address is
_____________________________________________________________________________.

Dated:  ________________________

SIGNATURE:




__________________________________________________

(Signature must conform in all respects to name of Noteholder
as specified in the Note)




__________________________________________________

(Insert Social Security of Federal Tax I.D. Number of
Noteholder)




IF NOTE IS HELD JOINTLY, BOTH PARTIES

MUST SIGN:




__________________________________________________

(Signature must conform in all respects to name of Noteholder
as specified in the Note)




__________________________________________________

(Insert Social Security of Federal Tax I.D. Number of Joint
Noteholder)








4





